office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb qp3 preno-127157-17 uilc date date to david conrad area_counsel mountain states area denver tax exempt government entities from stephen b tackney deputy associate chief_counsel employee_benefits tax exempt government entities subject request for advice on plan language designed to prevent the occurrence of a nonallocation_year under sec_409 of the internal_revenue_code this chief_counsel_advice responds to your request for assistance relating to sec_409 this advice may not be used or cited as precedent issues l whether an employee_stock_ownership_plan esop may include plan language providing for a trustee fiduciary and or administrator to transfer employer_securities in an s-corporation and assets attributable to such securities back to the esop if the esop previously transferred such securities and related assets to prevent a nonallocation_year pursuant to the transfer method described in sec_1 p - b v a of the income_tax regulations regulations from the account of a participant who was a disqualified_person or was reasonably expected to become a disqualified_person as described in sec_409 disqualified_person to a non-esop plan of the employer or a separate portion of the esop that is not an esop and the transfer back to the esop will not a cause a non-allocation year or a prohibited_allocation in a nonallocation_year for purposes of sec_409 preno-127157-17 whether an esop may include plan language that provides for_the_use_of the alternative methodologies for prevention of a nonallocation_year suggested in the preamble to the final regulations under sec_409 either independently or in advance of transfers of s_corporation stock and assets attributable to such stock to a non-esop plan of the employer or a separate portion of the esop that is not an esop provided the application of one or more of the methodologies does not discriminate in favor of highly compensated employees with respect to the availability of s_corporation stock improperly reduce an existing allocation to a participant’s account in violation of sec_411 and the definite allocation formula requirement provide for employer discretion in determining which participants are impacted by reductions or increases in allocations of s_corporation stock in violation of the definite written program and definite allocation formula requirements and provide for use of a prevention methodology which fails to become operative until after a nonallocation_year has occurred and assets held in the accounts of disqualified persons are deemed an impermissible accrual as defined in the regulations under sec_409 in particular you ask whether an s_corporation_esop may include provisions designed to prevent a nonallocation_year by excluding from allocations only the highly compensated employees hces who would otherwise become disqualified persons excluding from allocations all hces expanding allocations to nhces who are not disqualified persons with less than big_number hours service expanding allocations to the nonhighly compensated employees nhces who are not disqualified persons with less than big_number hours service and who were employed on the last day of the plan_year or expanding allocations to nhces who are not disqualified persons and who were employed on any day of the plan_year you further ask whether an esop may include more than one of these provisions in addition to a provision providing for the transfer method you also ask whether an esop may include the following or a substantially_similar provision notwithstanding any other provision of the plan to the contrary no allocation of any company stock whether by reason of any employer_contribution forfeiture dividend or otherwise shall be made to or on behalf of xx or any member of xx’s family that would make xx or such family_member a disqualified_person within the meaning of sec_409 j in all these prevention methods referred to as prevention methods through the sec_409 prevention provisions operate exclusively before the actual allocations are made to participant accounts whether an esop may include plan language that includes a methodology which provides for multiple adjustments to participant accounts through incremental preno-127157-17 reallocations of stock initially allocated to hces with such reallocations continuing until total allocations of stock released from the esop_loan suspense to hce participants as a percentage of compensation do not exceed the lowest percentage allocated to the account of a nhce participant law sec_4975 provides that the term esop means a defined_contribution_plan -- a which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and b which is otherwise defined in regulations prescribed by the secretary a plan shall not be treated as an esop unless it meets the requirements of sec_409 sec_409 and as applicable sec_409 sec_409 and sec_664 and if the employer has a registration-type_class_of_securities as defined in sec_409 it meets the requirements of sec_409 sec_1_401-1 provides that a qualified_pension profit-sharing or stock_bonus_plan is a definite written program and arrangement which is communicated to the employees and which is established and maintained by an employer sec_1_401-1 provides that a profit-sharing_plan must provide a definite predetermined formula for allocating the contributions made to the plan among the participants and for distributing the funds accumulated under the plan after a fixed number of years the attainment of a stated age or upon the prior occurrence of some event such as layoff illness disability retirement death or severance of employment a formula for allocating the contributions among the participants is definite if for example it provides for an allocation in proportion to the base compensation of each participant sec_1_401-1 provides that a stock_bonus_plan is a plan established and maintained by an employer to provide benefits similar to those of a profit-sharing_plan except that the benefits are distributable in stock of the employer company for the purpose of allocating and distributing the stock of the employer which is to be shared among his employees or their beneficiaries such a plan is subject_to the same requirements as a profit-sharing_plan sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit- sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if the contributions or benefits provided under the plan do not discriminate in favor of hces preno-127157-17 sec_1_401_a_4_-4 of the regulations provides rules for determining whether the benefits rights and features provided under a plan that is all optional forms of benefit ancillary_benefits and other rights and features available to any employee under the plan are made available in a nondiscriminatory manner benefits rights and features provided under a plan are made available to employees in a nondiscriminatory manner only if each benefit right or feature satisfies the current availability requirement and the effective availability requirement of this section sec_1_401_a_4_-4 provides that the current availability requirement is satisfied if the group_of_employees to whom a benefit right or feature is currently available during the plan_year satisfies sec_410 without regard to the average_benefit_percentage test of sec_1_410_b_-5 of the regulations sec_410 provides that a_trust shall not constitute a qualified_trust under sec_401 unless such trust is designated by the employer as part of a plan which meets one of the following requirements a the plan benefits at least percent of employees who are not highly compensated employees b the plan benefits a percentage of employees who are not highly compensated employees which is at least percent of the percentage of highly compensated employees benefiting under the plan or c the plan meets the requirements of the average_benefit_percentage test sec_1_410_b_-7 provides that the portion of the plan that is an esop and the portion of the plan that is not an esop are treated as separate plans for purposes of sec_410 sec_1_401_a_4_-4 provides that whether a benefit right or feature that is subject_to specified eligibility conditions is currently available to an employee generally is determined based on the current facts and circumstances with respect to the employee sec_1_401_a_4_-4 provides that the effective availability requirement is satisfied if based on all of the relevant facts and circumstances the group_of_employees to whom a benefit right or feature is effectively available does not substantially favor hces sec_1_401_a_4_-4 defines other right or feature in general to mean any right or feature applicable to employees under the plan different rights or features exist if a right or feature is not available on substantially the same terms as another right or feature sec_1_401_a_4_-4 provides that other rights and features include but are not limited to the right to direct investments and the right to a particular form of investment including for example a particular class or type of employer_securities preno-127157-17 taking into account in determining whether different forms of investment exist any differences in conversion dividend voting liquidation preference or other rights conferred under the security sec_409 provides that an esop holding employer_securities consisting of stock in an s_corporation shall provide that no portion of the assets of the plan attributable to or allocable in lieu of such employer_securities may during a nonallocation_year accrue or be allocated directly or indirectly under any plan of the employer meeting the requirements of sec_401 for the benefit of any disqualified_person sec_409 defines nonallocation_year as any plan_year of an esop if at any time during such plan_year i such plan holds employer_securities consisting of stock in an s_corporation and ii disqualified persons own at least percent of the number of shares of stock in the s_corporation sec_409 defines disqualified_person as any person if i the aggregate number of deemed-owned_shares of such person and the members of such person’s family is at least percent of the number of deemed-owned_shares of stock in the s_corporation or ii in the case of a person not described in clause i the number of deemed-owned_shares of such person is at least percent of the number of deemed- owned shares of stock in such corporation sec_409 provides that the secretary shall prescribe such regulations that be necessary to carry out the purposes of this subsection sec_1_409_p_-1 provides that an esop may prevent a nonallocation_year by having assets including s_corporation securities allocated to the account of a disqualified_person or a person reasonably expected to become a disqualified_person without the transfer described here be transferred to the non-esop portion of the plan or to another plan of the employer that is qualified under sec_401 but is not an esop under sec_1_409_p_-1 these transfers will not cause either the esop or the non-esop portion of the plan to fail the requirements of sec_1_401_a_4_-4 further subsequent to the transfer both the transferee_plan and the non-esop portion of the plan will not fail to satisfy the requirements of sec_1_401_a_4_-4 merely because of the benefits rights and features with respect to the transferred benefits if those benefits rights and features would satisfy the requirements of sec_1_401_a_4_-4 if the mandatory disaggregation rule for esops at sec_1_410_b_-7 did not apply this is what was previously referred to as the transfer method described in the preamble to the final sec_409 regulations preno-127157-17 sec_411 provides that a plan does not satisfy sec_401 if an amendment to the plan decreases a participant’s accrued_benefit that is the anti-cutback_rules sec_411 provides that a plan amendment that has the effect of eliminating an optional form of benefit with respect to benefits attributable to service before the amendment is treated as reducing accrued_benefits sec_411 provides that an esop is not treated as failing to meet the requirements of sec_411 merely because it modifies distribution options in a nondiscriminatory manner sec_411 provides that for defined contribution plans the balance of the employee’s account constitutes his accrued_benefit issue l analysis and conclusion as explained in its legislative_history sec_409 was enacted to address congress’s belief that esops should not be used by s_corporation owners to obtain inappropriate tax_deferral h_r rep no part pincite as an anti- abuse statute its violation through the occurrence of a nonallocation_year results in serious consequences for the esop the participant and the employer these consequences may include deemed distributions subjecting the exempt loan to excise_taxes under sec_4975 b loss of sec_401 qualified_plan status jeopardizing the employer’s status as an s_corporation and the imposition of excise_taxes under sec_4979a with sec_409 compliance required on a current operational basis a plan may violate sec_409 and trigger these consequences in real time within this context several options have been formulated that a plan may use to maintain its ongoing compliance these options described in the preamble to the sec_409 regulations preamble include the transfer method under sec_1_409_p_-1 and b the preamble states that these options must also satisfy applicable legal and qualification requirements including the nondiscrimination requirements of sec_401 the transfer method allows an esop to transfer s_corporation securities allocated to the account of a disqualified_person or a person reasonably expected to become a disqualified_person to the non-esop portion of the plan or to another plan of the employer that is qualified under sec_401 prior to the occurrence of a nonallocation_year under sec_1_409_p_-1 these transfers will not cause either the esop or the non-esop portion of the plan to fail the requirements of sec_1_401_a_4_-4 since the right to a particular investment in a participant’s account is a plan right benefit or feature under sec_1_401_a_4_-4 a transfer would likely involve a mandatory exchange of assets with a nhce this would likely violate the sec_1_401_a_4_-4 rules without the special exception further since the non-esop portion would likely be covering only preno-127157-17 hces it would likely fail the coverage standard under the current availability requirement without the exception from the disaggregation rule there is no basis to expand the applicability of the special exception beyond the scope described in sec_1_409_p_-1 the transfer as described in the regulations is designed as a measure that may be used by an esop to prevent the occurrence of a nonallocation_year it serves to prevent a sec_409 violation through the transfer of s_corporation shares from the s_corporation_esop trust to a non-esop trust any transfer of s_corporation stock back into the esop trust would only serve to increase the likelihood of a sec_409 violation accordingly the exception to the current availability rule applies only to the transfer described in sec_1_409_p_-1 and not to the transfers as described in issue l without the exception to the current availability rules the transactions described in issue would likely cause both the esop and the non-esop portion to violate sec_1_401_a_4_-4 thus any plan language providing for this is not appropriate issue analysis and conclusion the preamble provides for a number of actions that may be taken to prevent the concentration of deemed-owned esop shares that are prohibited under sec_409 in addition to the transfer method under the preamble an s_corporation may reduce contributions for hces who are or may become disqualified persons provide additional benefits to nhces who are not disqualified persons or expand coverage to include all employees these provisions may be used independently or in conjunction with each other and the transfer method the preamble further states that these provisions must also satisfy any other legal requirements that may apply and be completely implemented before a nonallocation_year occurs these other legal requirements include the non-discrimination rules under sec_401 nondiscrimination is an operational requirement however a plan provision that would likely result in a sec_401 violation would be inappropriate in addition these other legal requirements include the written plan requirement under sec_1_401-1 the requirement of a definite pre-determined formula for allocating the contributions made to the plan among the participants under sec_1_401-1 and the anti-cutback_rules as they apply to esops the prevention methods and described in your inquiry are all variations on the two examples in the preamble that provide for the reduction of allocations to hces or the increase of allocations to nhces in prevention method and allocations are not made to hces who would otherwise be disqualified persons or to all hces respectively in prevention methods through allocations are expanded to include nhces who are not disqualified persons with less than big_number preno-127157-17 hours_of_service prevention method who had less than hours_of_service and were employed on the last day of the plan_year prevention method and who were employed on any day of the plan_year prevention method since these examples either expand allocations to nhces or exclude allocations to hces they would not likely discriminate in favor of hce’s as prohibited under sec_401 with respect to the requirements for a written plan and for a definite pre-determined formula in allocating contributions these provisions also need to articulate a methodology to guide the esop administrator in making the allocations prevention methods and simply provide that either all or an identifiable group of hces are excluded from allocations in a plan_year similarly prevention methods and provide for the expansion of allocations in a plan_year to include all or an identifiable portion of the nhces in addition all these provisions are effective in plan years prior to the allocations for such years as a result these prevention methods analyzed independently of any other provision designed to prevent a nonallocation_year meet all the legal requirements as stated in the preamble esops with two or more of these provisions including the transfer method illustrate multiple sec_409 prevention methods working together for example in esops with provisions described in prevention methods through the exclusion of allocations in and might be insufficient to prevent a nonallocation_year subsequent to the exclusions described in prevention methods and the expansion of allocations to the three groups of nhces described in prevention methods and might be applied another example would be an esop having the same provisions but after applying the allocation exclusion in prevention methods and and subsequently applying allocation expansion in prevention method a nonallocation_year is prevented lastly in an esop with the above prevention methods in addition to the transfer method upon the failure of the methods in prevention methods through the transfer method would be applied as stated above all these provisions meet the standards stated in the preamble analyzed independently however esops with more than one of these provisions raise issues related to the predetermined allocation requirement one way to meet this requirement is for the esop to have plan language stating the order in which these provisions are to be applied for example a plan can provide that each provision that is prevention methods through will be applied individually in a specified order until the allocations are sufficient to prevent the occurrence of a nonallocation_year you also ask whether an esop may include the following or a substantially_similar provision notwithstanding any other provision of the plan to the contrary no allocation preno-127157-17 of any company stock whether by reason of any employer_contribution forfeiture dividend or otherwise shall be made to or on behalf of xx or any member of xx’s family that would make xx or such family_member a disqualified_person within the meaning of sec_409 this provision provides that no member of a particular family would receive any allocations that would make one of these persons a disqualified_person under sec_409 similar to prevention methods through this example meets the requirements as stated in the preamble this provision meets the requirements of a written plan and a definite predetermined formula with regard to the nondiscrimination_rules it would be unlikely that the members of this family who would otherwise become disqualified persons under sec_409 would be nhces issue analysis and conclusion as discussed above one of the standards used to determine whether a plan amendment is appropriate is whether it would cause the anti-cutback_rules as applied to esops to be violated the subject plan provision provides for the re-allocation of stock that has been already allocated to participants’ accounts this would result in the forfeiture of accrued_benefits as described in sec_411 accordingly the plan language described in issue would be not acceptable please call robert gertner at if you have any further questions
